Citation Nr: 0700370	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable rating for residual scarring 
due to cyst excision, right axilla, prior to June 9, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
residual scarring due to cyst excision, right axilla, since 
June 9, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to July 
1985. 

This claim is on appeal from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in January 2004 and June 
2006 for further development and is now ready for 
disposition.

As a procedural matter, the veteran is separately service-
connected for fibrocystic changes of the breast, claimed as 
fibrocystic breast disease and cysts on the underarms and 
breasts, and that issue is not on appeal.  The issue now on 
appeal focuses only on residual scarring of the right axilla 
area.


FINDINGS OF FACT

1.  Prior to June 2004, the veteran's right axilla scar was 
manifested by subjective complaints of pain and tenderness; 
objective findings included tender scarring of the right 
axilla.  Limited motion of the right upper extremity was not 
reported or shown.

2.  Subsequent to June 2004, the veteran's right axilla scar 
is shown to be tender to palpation.  The scar measured 3 cm. 
X 1 mm. in size.  No limitation of function of the right arm 
or shoulder has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
residual scarring due to cyst excision, right axilla, prior 
to June 9, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805 
(2002) (2006) (as amended).

2.  The criteria for a rating in excess of 10 percent for 
residual scarring due to cyst excision, right axilla, since 
June 9, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, DCs 7801, 7802, 7803, 7804, 7805 (2006) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

While this appeal was pending, the applicable rating criteria 
for skin disorders, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

The RO rated the veteran's residual scarring under DC 7805.  
The Board will also consider the pre-amended and amended 
versions of DC 7801, 7802, 7803, and 7804, as applicable.  

Pre-Amended Criteria.  Under the pre-amended criteria, a 10 
percent evaluation was warranted under DC 7804 for 
superficial scars that were tender and painful on objective 
demonstration.  A 10 percent evaluation was also warranted 
under DC 7803 for superficial scars that were poorly 
nourished with repeated ulceration.  All other scars were 
rated based on the limitation of the part affected under DC 
7805.  

In this case, the Board finds that a 10 percent rating is 
warranted under the pre-amended regulations for a right 
axilla scar.  Specifically, in a June 2001 VA C&P note, the 
veteran described multiple cysts in her axilla area, which 
had been painful, sore, and aching since their onset in the 
late 1970s.  A physical examination revealed three scars of 
the right axilla.  The area in general was described as 
tender.  The evidence is silent as to any functional 
disability of the arm or shoulder as a result of residual 
scarring.  

As noted above, a 10 percent rating will be assigned with 
tender and painful scarring or with poorly nourished scars or 
with limitation of motion of the affected area.  The Board 
has been presented with an on-going appeal.  The RO has 
assigned a staged rating on the basis of a June 2004 VA 
examination; however, prior to that date, the VA compensation 
and pension examination was inadequate to determine the 
degree of disability due to the scar.  

When seen in June 2004, the veteran reported a history that 
was consistent with a tender and/or a painful scar.  Nothing 
in this record suggests that she became magically worse on 
the day of the June 2004 VA examination.  In fact, in a 
January 2002 VA report, it was indicated that she had stopped 
aspiration procedures since it was more painful than the 
cysts themselves.  In a January 2003 VAF 21-4138, the veteran 
reported that she had tender painful scars that would wake 
her up.  In her February 2003 Appeal, she reported that she 
had tender painful scars.  During the June 2004 examination, 
she reported complaints that clearly predated the date of the 
examination.  

The Board finds that it is highly unlikely that the June 2004 
findings are unrelated to the veteran's repeated complaints 
and reports of a tender painful scar during this appeal 
period.  Since the June 2001 examination was inadequate in 
that it failed to address the critical issue, the report does 
not constitute negative evidence.  The condition has not 
significantly changed and a uniform 10 percent evaluation is 
warranted.  

As no limitation was either reported by the veteran nor shown 
by the record, a higher rating under the pre-amended 
regulations is not warranted.

Amended Criteria.  Next, the Board will consider whether a 
higher than 10 percent rating is warranted for residual 
scarring of the right axilla under the amended regulations.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 sq. in. (39 sq. cm.).  A 20 percent evaluation will 
be assigned if the area exceeds 12 sq. in. (77 sq. cm.).  If 
the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 
percent evaluation will be assigned.  A 40 percent disability 
will be warranted if the area exceeds 144 sq. in. (929 sq. 
cm.).

In this case, the evidence does not show either than the 
right axilla scarring is deep or that it causes limited 
motion of the arm or shoulder.  Further, the size of the scar 
does not warrant a higher rating.  

Specifically, no limitation of motion was reported by the 
veteran in the June 2001 examination or in any other 
outpatient treatment records.  In a June 2004 VA examination, 
she complained of discomfort with sleeping and on full range 
of motion but no findings were made with respect to the level 
of limitation.  As such, the Board remanded the issue for 
another examination, which was undertaken in June 2006.  

At the time of the June 2006 VA examination, the veteran 
reported pain and tenderness but denied limitation of motion 
of the upper extremities as a result of the scar.  Physical 
examination showed a 3 cm. X 1 mm. hyperpigmented barely 
visible scar in the upper right axillary area.  The examiner 
concluded that there was "no limitation of motion or other 
limitation of function caused by scar."  Because the scar is 
not shown to be deep or cause limitation of motion, a higher 
rating is not warranted under amended DC 7801.

Moreover, amended DC 7802 pertains to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.  Specifically, under DC 7802, a 10 percent 
rating is warranted for an area or areas of 144 square inches 
(929 sq. cm.) or greater.  This is the highest rating 
available under this code.  As the veteran is already in 
receipt of a 10 percent rating, a higher evaluation is not 
warranted under this diagnostic code.

Next, unstable superficial scars will be rated as 10 percent 
disabling under DC 7803.  Note (1) indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.  
Under DC 7804, superficial scars which are painful on 
examination will be rated as 10 percent disabling.  Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage.  

In this case, the veteran's scar is not shown to be unstable.  
The most recent VA examination reported that there was no 
adherence to the underlying tissue, the skin was not 
irregular, atrophic, shiny, or scaly, there was no 
inflammation, edema, or keloid formation, and no area of 
induration or inflexibility of the skin.  The examiner made a 
specific determination that the scar was not unstable.  
Further, the veteran's complaints of pain and tenderness are 
adequately addressed by a 10 percent rating under DC 7804 for 
painful scarring.  

Under amended DC 7805, other scars will be rated on 
limitation of function of affected part.  As noted above, the 
most recent VA examiner concluded that there was "full range 
of motion to all upper extremities without tenderness or pain 
with range of motion."  While the veteran reported 
limitation of motion in the prior June 2004 examination, the 
Board places greater probative weight on the subsequent 
examination, undertaken specifically to address the issue of 
functional loss due to residual scarring.  

In sum, while the Board notes that the veteran has reported 
pain and tenderness of the right axilla scar, it does not 
cause pain with motion, is not greater than 12 sq. in. in 
size, is not unstable, is not deep, and does not effect 
limitation of function of the affected part.  Therefore, a 
rating in excess of 10 percent rating for a right axilla scar 
is not warranted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to her present appeal by correspondence dated 
in May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in February 2005 and October 2006.  She has been provided 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the veteran that she has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested, but 
withdrew, a hearing request.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issue on appeal were undertaken in June 
2001, June 2004, and June 2006.  The available medical 
evidence is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her claim 
for an increased rating as this was the issue directly on 
appeal.  In addition, she was provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal by correspondence dated in June 
2006, as well as in an October 2006 supplemental statement of 
the case.  

To the extent that the claim for an increased rating prior to 
June 2004 has been granted, the RO will assign the rating and 
effective date and so notify the veteran.  To the extent that 
a rating in excess of 10 percent has been denied, any 
questions as to the appropriate effective date to be assigned 
are moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

A 10 percent rating, but no more, for residual scarring due 
to cyst excision, right axilla, prior to June 9, 2004, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The claim for entitlement to a rating in excess of 10 percent 
for residual scarring due to cyst excision, right axilla, 
since June 9, 2004, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


